Citation Nr: 0006847	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1951 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in September 1997, and the RO issued a statement 
of the case in August 1998.  The veteran submitted a 
substantive appeal in September 1998.  The record indicates 
the veteran canceled his hearing before the Board scheduled 
for March 16, 1999.

In the June 1999 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran's anxiety disorder is related to the veteran's 
service-connected hearing impairment, and raised the issue of 
establishing service connection for the disability on a 
secondary basis for the first time.  As that issue has not 
been fully developed for appellate review, it is referred to 
the RO for such further development as may be necessary.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing that he currently has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (1999) (effective March 7, 1997, see 64 
Fed. Reg. 32807-32808).

Statements of the veteran in the claims folder are to the 
effect that, while serving in Korea in 1951, a shell burst 
beside him and that he has suffered from nervousness since 
that time.  Service personnel records show that the veteran 
had active service from May 1951 to May 1954.  These records 
show that he was awarded the Korean Service Medal with two 
Bronze Service Stars, the Combat Infantryman Badge, the Army 
of Occupation Medal (Japan), the United Nations Service 
Medal, and the Good Conduct Medal.  The Combat Infantryman 
Badge is an award that denotes the veteran's individual 
participation in combat.  Since the veteran is considered a 
combat veteran, his statements concerning nervousness in 
service are accepted as correct in the absence of evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The veteran's service medical records do not show a diagnosis 
of PTSD.  Nor do the post-service medical records.  A report 
of the veteran's VA examination in June 1997 shows an Axis I 
diagnosis of generalized anxiety disorder.  The veteran 
reported that, since he came out of service, he progressively 
started getting more and more nervous, shaky all over, losing 
control, and not able to control his temper.  The examiner 
noted that the veteran has problems with chronic generalized 
anxiety disorder, which appear related to his multiple 
physical impairments.  The examiner's overall impression was 
that the veteran did not show symptomatology of PTSD to 
justify a diagnosis; nor did the veteran describe any out-of-
the-ordinary stressors in service, other than the explosion 
of a mortar shell beside him that impaired his hearing. The 
Board finds that there is no medical evidence of record 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  A 
claim is not well grounded where there is no medical evidence 
demonstrating the presence of the claimed disorder.  Caluza, 
7 Vet. App. 498.

While the veteran asserts that he is a candidate for service 
connection for PTSD due to a nervous breakdown in 1961, 
nightmares, and difficulties sleeping as a result of the 
shell blast in Korea, this lay evidence is not sufficient to 
demonstrate the presence of the claimed disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  The medical evidence does not show that the veteran 
currently has PTSD.  Hence, his claim for service connection 
for PTSD is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for PTSD on the merits and finds no prejudice to 
the veteran in appellate denial of the claim as not well-
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for PTSD at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

